Citation Nr: 1119111	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a temporary total disability rating for diabetes mellitus for the period from January 9, 2003 to June 2, 2003. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1964 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 and a January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In the June 2003 decision, the RO denied the claim for service connection for hypertension, and in its January 2004 decision, the RO denied the claim for a temporary total disability rating for diabetes mellitus for the period from January 9, 2003 to June 2, 2003   

The issue of entitlement to total disability due to individual unemployability (TDIU) has been raised by the Veteran's representative, on behalf of the Veteran in an April 2011 informal brief.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that on the Veteran's May 2005 substantive appeal, VA FORM-9, appealing the denial of his claim for a temporary total evaluation for diabetes mellitus for the period from January 9, 2003 to June 2, 2003, the Veteran indicated his desire for a hearing before a Member of the Board at the RO (a Travel Board hearing) on this issue.  His request was confirmed in a July 2005 correspondence.  At no point has the Veteran withdrawn his request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since there is no indication in the claims folder that the Veteran no longer desires to testify on this issue, a remand of this issue to the RO for a travel board hearing is warranted.

The Board now turns to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD.  The Veteran asserts that his hypertension is caused or aggravated by his service-connected diabetes mellitus and/or PTSD.  He has provided medical evidence that supports his assertions.  See private medical statements from Dr. D.A.H. dated April 2004 and November 2004, and medical literature.   While the record shows that the Veteran has been provided with three previous VA examinations to obtain medical opinions on whether his hypertension is related to his service-connected diabetes mellitus and/or PTSD, none of the VA examiners provided an opinion on whether the Veteran's hypertension was permanently aggravated by his service-connected disabilities.  

The Board notes that, under 38 C.F.R. § 3.310 (a), secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

 A remand is needed to provide the Veteran with a VA examination and to obtain a medical opinion on whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his hypertension has been permanently aggravated by his service-connected diabetes mellitus and/or PTSD.  See Allen v. Brown, supra.  



Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) on the issue of on the issue of entitlement to a temporary total evaluation for diabetes mellitus for the period from January 9, 2003 to June 2, 2003, at the RO, pursuant to his May 2005 request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  If the Veteran no longer desires the requested hearing, a signed statement to that effect must be placed in the claims file.

2. The RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the Veteran's hypertension was caused or aggravated (permanently worsened) by the service-connected diabetes mellitus and/or PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

It is then requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed hypertension is caused or aggravated by his service-connected diabetes mellitus and/or PTSD.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the three previous VA examination reports and the medical statements from Dr. D.A.H., as well as, any other pertinent medical nexus evidence of record.   

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


